Citation Nr: 1726188	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-47 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hernia repair scars.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978, January 1987 to May 1987, and from November 1987 to May 2001.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina. 
  
In an April 2016 decision, the Board denied entitlement to an initial compensable rating for bilateral hernia repair scars, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC).  In November 2016, the Court, based on a Joint Motion for Partial Remand, vacated the Board's denial and remanded the issue for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, a remand is necessary to afford the Veteran every possible consideration. 

In November 2016, the Court, based on a Joint Motion for Partial Remand, vacated the Board's denial and remanded the issue.  The Court ordered that the case be remanded for action consistent with the terms of the Joint Motion, which requested the case be remanded for a more contemporaneous examination and then to reexamine the evidence. 

Following the Court's remand, the Veteran was given an examination for the claim on appeal in May 2017. Although the Veteran received the requested examination, the Board still cannot rule on the issue of entitlement to an initial compensable rating for bilateral hernia scars. 

The Veteran's substantive appeal in this case was received in November 2010.  Absent a waiver, this additional relevant evidence must be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304 (2016) (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Therefore, this matter is being remanded for the RO to review and consider the additional evidence.

The Board also finds that the Veteran's claim for a TDIU is inextricably intertwined with the claim for an initial compensable disability rating for bilateral hernia repair scars.  The assigning of a higher initial disability rating for the Veteran's bilateral hernia repair scars would potentially affect the issue of whether the Veteran was unemployable due to his service-connected hernia repair scars.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought by the appellant remains denied, he and his attorney must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






